ORDER
PER CURIAM.
In this action for trespass, the defendants challenge the court’s award of treble damages for the timber and soil defen*511dants removed from the plaintiffs’ land. The defendants argue the court’s finding that they did not show probable cause to believe that the property from which they took the timber and soil was their own, a showing needed to prevent the trebling of damages, is against the weight of the evidence.
We have reviewed the parties’ briefs and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 586 S.W.2d 30 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).